Name: 2005/56/EC: Commission Decision of 14 January 2005 setting up the Education, Audiovisual and Culture Executive Agency for the management of Community action in the fields of education, audiovisual and culture in application of Council Regulation (EC) No 58/2003
 Type: Decision
 Subject Matter: EU institutions and European civil service;  education;  communications;  culture and religion;  executive power and public service;  management
 Date Published: 2005-01-27; 2005-10-14

 27.1.2005 EN Official Journal of the European Union L 24/35 COMMISSION DECISION of 14 January 2005 setting up the Education, Audiovisual and Culture Executive Agency for the management of Community action in the fields of education, audiovisual and culture in application of Council Regulation (EC) No 58/2003 (Only the German, French and English texts are authentic) (2005/56/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 58/2003 of 19 December 2002 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (1), and in particular Article 3(1) thereof, Whereas: (1) Regulation (EC) No 58/2003 empowers the Commission to set up executive agencies in accordance with the general statute laid down by that Regulation and to entrust them with certain management tasks relating to one or more Community programmes; this decision does not affect the scope of that Regulation. (2) The purpose of empowering the Commission to set up executive agencies is to allow it to focus on core activities and functions which cannot be outsourced, without relinquishing control over, or ultimate responsibility for, activities managed by the said executive agencies. (3) Management of certain centralised strands of a number of programmes in the fields of education, audiovisual and culture involves implementation of technical projects which do not entail political decision-making and requires a high level of technical and financial expertise throughout the project cycle. (4) The delegation, to an executive agency, of tasks related to programme implementation is possible with a clear separation between, on the one hand, the project programming stages and the adoption of funding decisions, which should be carried out by the Commission, and, on the other hand, project implementation, which should be entrusted to the executive agency. (5) The setting up of the executive agency affects neither the delegation by the Council to the Commission of the management of certain phases of action under the different programmes nor the delegation of management tasks to national agencies regarding certain programmes. (6) A cost-benefit analysis carried out for that purpose has shown that using an executive agency to manage certain centralised strands of programmes in the fields of education, audiovisual and culture is the most advantageous of the options available, both in financial and in non-financial terms. (7) The measures provided for by this Decision are in accordance with the opinion of the Committee for Executive Agencies. (8) Commission Regulation (EC) No 1653/2004 of 21 September 2004 establishes a standard financial regulation for the executive agencies pursuant to Council Regulation (EC) No 58/2003 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (2), HAS DECIDED AS FOLLOWS: Article 1 Establishment of the Agency 1. An executive agency (hereinafter referred to as the Agency) for the management of Community action in the fields of education, audiovisual and culture, the statute and main operating rules of which are laid down in Regulation (EC) No 58/2003, is hereby established. 2. The name of the Agency shall be the Education, Audiovisual and Culture Executive Agency. Article 2 Location The Agency shall be located in Brussels. Article 3 Term 1. The Agency is established for a period beginning on 1 January 2005 and ending on 31 December 2008. 2. An evaluation of the operation of the Agency, including a cost-benefit analysis as referred to in Article 3(1) of Regulation (EC) No 58/2003, shall be drawn up by the Commission in 2006, with a view to the possible revision or extension of the tasks of the Agency in the framework of the new generation of programmes in the fields of education, audiovisual and culture. Article 4 Objectives and tasks 1. The Agency shall be responsible for the management of certain strands of the following Community programmes: (a) the second phase of the Community action programme in the field of education Socrates approved by Decision No 253/2000/EC of the European Parliament and of the Council (3); (b) the second phase of the Community vocational training action programme Leonardo da Vinci approved by Council Decision 1999/382/EC (4); (c) the Youth Community action programme approved by Decision No 1031/2000/EC of the European Parliament and of the Council (5); (d) the Culture 2000 programme approved by Decision No 508/2000/EC of the European Parliament and of the Council (6); (e) the programme to encourage the development, distribution and promotion of European audiovisual works (MEDIA Plus  Development, Distribution and Promotion) (2001 to 2005) approved by Council Decision 2000/821/EC (7); (f) the training programme for professionals of the European audiovisual programme industry (MEDIA-Training) (2001 to 2005) approved by Decision No 163/2001/EC of the European Parliament and of the Council (8); (g) the programme for the enhancement of quality in higher education and the promotion of intercultural understanding through cooperation with third countries (Erasmus Mundus) approved by Decision No 2317/2003/EC of the European Parliament and of the Council (9); (h) the multiannual programme (2004 to 2006) for the effective integration of information and communication technologies (ICT) in education and training systems in Europe (e-Learning) approved by Decision No 2318/2003/EC of the European Parliament and of the Council (10); (i) the Community action programme to promote active European citizenship (civic participation), approved by Council Decision 2004/100/EC (11); (j) the Community action programme to promote bodies active at European level in the field of youth, approved by Decision No 790/2004/EC of the European Parliament and the Council (12); (k) the Community action programme to promote bodies active at European level and support specific activities in the field of education and training, approved by Decision No 791/2004/EC of the European Parliament and of the Council (13); (l) the Community action programme to promote bodies active at European level in the field of culture, approved by Decision No 792/2004/EC of the European Parliament and of the Council (14); (m) projects in the field of higher education which could be funded under the provisions on aid for economic cooperation with the developing countries in Asia, approved under Council Regulation (EEC) No 443/92 (15). 2. The Agency shall be responsible for the following tasks for the management of the Community programme strands referred to in paragraph 1: (a) managing, throughout their duration, the projects entrusted to it in the context of implementation of Community programmes, on the basis of the annual work programme which serves as a funding decision with regard to grants and contracts in the fields of education, audiovisual and culture and is adopted by the Commission, or on the basis of specific funding decisions adopted by the Commission, and the necessary checks to that end, by adopting the relevant decisions where the Commission has empowered it to do so; (b) adopting the instruments of budget implementation for revenue and expenditure and carrying out, where the Commission has empowered it to do so, some or all of the operations necessary for the management of the Community programmes and, in particular, those linked to the award of grants and contracts; (c) gathering, analysing and passing on to the Commission all the information needed to guide the implementation of the Community programmes. 3. The Agency may be empowered by the Commission, after receiving the opinion of the Committee for Executive Agencies established under Article 24 of Regulation (EC) No 58/2003, to carry out tasks of the same type under Community programmes in the fields of education, audiovisual and culture, within the meaning of Article 2 of Regulation (EC) No 58/2003, other than those referred to in paragraph 1. 4. The Commission decision delegating authority to the Agency shall set out in detail all the tasks entrusted to it and shall be amended should any additional tasks be entrusted to the Agency. It shall be forwarded, for information purposes, to the Committee for Executive Agencies. Article 5 Organisational structure 1. The Agency shall be managed by a Steering Committee and a Director appointed by the Commission. 2. The members of the Steering Committee shall be appointed for two years. 3. The Director of the Agency shall be appointed for four years. Article 6 Grants The Agency shall receive a grant entered in the general budget of the European Union and taken from the funds allocated to the programmes referred to in Article 4(1) and, where appropriate, from the funds allocated to other Community programmes the implementation of which has been entrusted to the Agency by virtue of Article 4(3). Article 7 Supervision and reporting requirement The Agency shall be subject to supervision by the Commission and shall report regularly on progress in implementing the programmes for which it is responsible in accordance with the arrangements and at the intervals stipulated in the instrument of delegation. Article 8 Implementation of the operating budget The Agency shall implement its operating budget in accordance with the provisions of Regulation (EC) No 1653/2004. Done at Brussels, 14 January 2005. For the Commission Viviane REDING Member of the Commission (1) OJ L 11, 16.1.2003, p. 1. (2) OJ L 297, 22.9.2004, p. 6. (3) OJ L 28, 3.2.2000, p. 1. Decision as last amended by Council Regulation (EC) No 885/2004 (OJ L 168, 1.5.2004, p. 1). (4) OJ L 146, 11.6.1999, p. 33. Decision as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (5) OJ L 117, 18.5.2000, p. 1. Decision as last amended by Council Regulation (EC) No 885/2004. (6) OJ L 63, 10.3.2000, p. 1. Decision as last amended by Council Regulation (EC) No 885/2004. (7) OJ L 336, 30.12.2000, p. 82. Decision as last amended by Council Regulation (EC) No 885/2004. (8) OJ L 26, 27.1.2001, p. 1. Decision as last amended by Council Regulation (EC) No 885/2004. (9) OJ L 345, 31.12.2003, p. 1. (10) OJ L 345, 31.12.2003, p. 9. (11) OJ L 30, 4.2.2004, p. 6. (12) OJ L 138, 30.4.2004, p. 24. (13) OJ L 138, 30.4.2004, p. 31. (14) OJ L 138, 30.4.2004, p. 40. (15) OJ L 52, 27.2.1992, p. 1. Regulation as last amended by Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36).